Citation Nr: 0509000	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-14 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck disorder, 
diagnosed as cervical disc disease with radiculopathy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The record indicates that the veteran had active military 
service from February 1974 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2002, by the St. Petersburg, Florida, Regional 
Office (RO).  


FINDINGS OF FACT

1.  All notification and relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The record reflects that the veteran sustained a neck 
injury when he was involved in an in-service accident.  

3.  The probative and competent medical evidence of record 
establishes that the veteran's neck disorder, diagnosed as 
cervical disc disease with radiculopathy, is medically 
related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the Board 
finds that his currently diagnosed cervical spine disorder, 
cervical disc disease with radiculopathy, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for a cervical spine disorder, there is no need to 
discuss VA's compliance with the VCAA.  


II.  Factual background.

The service medical records indicate that the veteran was 
seen in an emergency room on July 4, 1981, with complaints of 
pain in the lower back from a motor vehicle accident.  No 
clinical findings or diagnosis was reported.  The veteran was 
seen the following day, complaining of pain in his neck, 
back, and legs; it was noted that the veteran was riding in a 
van the previous night that was hit from behind.  Following 
an examination, the veteran was diagnosed with severe 
musculoskeletal spasms.  The veteran was provided a cervical 
collar.  On July 6, 1981, the veteran was again seen with 
complaints of headaches, pain in the neck and down the 
scapula.  The diagnosis was cervical strain; the veteran was 
sent to his quarters.  

Post service VA treatment records, dated from December 1993 
through April 1997, including the report of a VA examination, 
conducted in February 1995, reflect ongoing clinical 
evaluation and treatment for several disabilities including 
cervical spine disorder.  During a clinical visit in June 
1996, it was noted that the veteran had pain in the neck and 
upper arm associated with neck motion; it was reported that 
he had a neck injury while in the United States Navy in 1993.  
It was noted that an x-ray study of the cervical spine 
revealed degenerative joint disease at C5-6 level.  A 
treatment report, dated in April 1997, reflects a diagnosis 
of cervical degenerative joint disease with radiculitis.  The 
veteran was again seen in May 1997 for complaints of neck 
pain; the diagnosis was cervical arthritis.  

On the occasion of a VA examination in February 1999, it was 
reported that the veteran sustained an injury to his 
lumbosacral spine in April 1993, when he fell sixteen feet 
off a ladder on board ship.  It was also reported that, on 
one occasion, the veteran was treated with physical therapy 
for complaints relative to his cervical spine.  The 
examination report consists of an evaluation of the lumbar 
spine. 

Received in March 2001 were VA progress notes, dated from 
June 2000 to February 2001, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
complaints of chronic neck and left shoulder pain.  These 
records reflect a diagnosis of degenerative disc disease, 
cervical spine.  A magnetic resonance imaging (MRI) of the 
cervical spine, performed in January 2001, reflect an 
impression of marked degenerative spondylosis and disk 
disease about the lower cervical spine from C4 to C7.  

The veteran was afforded a VA compensation examination in 
April 2002, at which time it was noted that the veteran 
developed back problems after falling down a ladder while 
aboard ship; he did not fracture anything, but he had a 
recurrent problem with his back since then.  It was also 
noted that the veteran had bilateral hand pain, more 
pronounced on the right; he described this as being some 
numbness and the pain appeared to be coming from the neck 
down his arm to the hand area.  He had been examined for 
cervical spine problems and had a cervical spine MRI done 
which revealed that he had significant disc disease in the 
cervical spine with some protrusion at the C5-C6 level.  The 
examiner stated that the veteran's low back, hand, and 
cervical neck problems were related to onset in the service, 
and he had symptomatology at that time.  

Another VA examination was conducted in August 2002, at which 
time the examiner noted that the veteran had a long history 
of cervical spine pain dating back to the early 1990's.  The 
examiner stated that it was his belief that the veteran 
suffers from chronic osteoarthritis of the cervical spine, 
which causes the predominant neck pain that he suffers on a 
daily basis.  In addition, he had evidence of a previous MRI 
of bulging disc which could further exacerbate his neck pain, 
secondary to muscle spasm.  The examiner explained that, as 
degenerative joint disease is a chronic problem, he believed 
"it is as likely as not that his symptoms were exacerbated 
by his 20 years in the service."  Received in October 2002 
were VA treatment reports, dated from January 2001 through 
October 2002, reflecting results of radiographic studies of 
the cervical spine, which show findings of disk disease in 
the cervical spine.  

III.  Legal analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The United States Court of Appeals for the 
Federal Circuit has confirmed that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to same effect).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  The Board has 
reviewed the evidence of record, and for reasons which will 
be expressed in greater detail below, the Board finds that a 
cervical spine disorder was incurred directly as a result of 
the veteran's active service.  

The first Hickson element is not at issue.  It is clear that 
the veteran has a current cervical spine disability.  VA 
treatment records, including results of an MRI study, dated 
in January 2001, reflect an impression of marked degenerative 
spondylosis and disk disease about the lower cervical spine 
from C4 to C7.  VA examinations in April and August 2002 
reflect a diagnosis of degenerative disc disease of the 
cervical spine.  

With respect to the second Hickson element, the veteran's 
service medical records show that he was treated on two 
occasions for complaints of neck pain in July 1981 following 
an automobile accident; he was diagnosed with cervical 
strain.  A cervical collar was prescribed.  On his separation 
examination, in September 1994, the veteran reported a 
history of recurrent back pain; however, clinical evaluation 
was negative for any cervical spine disorder.  Thus, the 
service medical records do not show incurrence of a chronic 
cervical spine disability in service, but do show an injury 
affecting the cervical spine with apparent resolution of 
symptoms at separation.  The Board believes that the evidence 
concerning the July 1981 motor vehicle accident effectively 
satisfies the second Hickson element.  

With respect to the third Hickson element, as noted earlier 
in this decision the veteran was examined in April 2002 and 
again in August 2002.  In April 2002, the VA examiner stated 
that the veteran's low back, hand, and cervical neck problems 
were related to onset in the service.  Subsequently, in 
August 2002, the VA examiner opined that, as degenerative 
joint disease is a chronic problem, he believed "it is as 
likely as not that the veteran's symptoms were exacerbated by 
his 20 years in the service."  

VA treatment records reflect complaints of neck pain and a 
finding of degenerative disc disease of the cervical spine in 
May 1996 and thereafter.  The veteran has reported that the 
neck pain began during service, as a result of the incident 
that caused his low back pain.  One VA examiner has stated 
that the veteran's neck problem is related to service; and 
another VA examiner has offered his opinion that it is at 
least as likely as not that the veteran's symptoms were 
exacerbated by his 20 years in the service.  There is no 
opinion to the contrary regarding the etiology of the 
veteran's cervical spine disorder.  In this regard, the Board 
notes that service connection does not require certainty, but 
only that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Resolving reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for a cervical spine disorder, to include 
degenerative disc disease of the cervical spine is warranted.  
38 U.S.C.A. § 5107 (West 2002).  


ORDER

Service connection for a cervical spine disorder, to include 
degenerative disc disease of the cervical spine, is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


